ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on May 23, 1972 (262 So.2d 701) affirming the order of the Juvenile & Domestic Relations Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 13, 1972 (271 So.2d 114) and mandate now lodged in this court, quashed this court’s judgment to the extent considered by the said judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on June 19, 1972 is withdrawn, the judgment of this court filed May 23, 1972 is vacated to the extent that same is inconsistent with V.D.B. v. State, 261 So.2d 857 and the opinion and judgment of the Supreme Court of Florida in this cause is herewith made the opinion and judgment of this court. The order of the trial court appealed herein is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules), 32 F.S.A.